                   Case 8:16-bk-04433-RCT             Doc 88      Filed 01/04/19       Page 1 of 1

                                 IN THE UNITED STATES BANKRUPTCY COURT
                                        MIDDLE DISTRICT OF FLORIDA
                                             TAMPA DIVISION

                                                           Case No: 8:16-bk-04433-RCT
 In Re:                                                    Chapter 13


 CYRIL ANTHONY BROWN
 MAE BROWN
                                           /

                                          REPORT OF UNCLAIMED FUNDS

          After making distributions of monies received in this case, the Chapter 13 Standing Trustee states that all checks

 issued prior to October 24, 2018, have cleared with exception of the following:


      Check Number                           Amount                              Claimant Name & Address
       1121361                              $3,681.50                         Cyril Anthony Brown & Mae Brown
                                                                              c/o Law Offices of Christie D Arkovich PA
                                                                              1520 W. Cleveland Street
                                                                               Tampa, FL 33606-




          Pursuant to the provisions of 11 U.S.C. Section 347, the Trustee submits these funds totaling $3,681.50 for this

case, which is payable to Clerk, U.S. Bankruptcy Court/Court Registry.

Dated: January 4, 2019.




                                               /s/ Kelly Remick
                                               Kelly Remick
                                               Chapter 13 Standing Trustee
                                               P.O. Box 6099
                                               Sun City Center, FL 33571-6099
                                               Phone (813) 658-1165
                                               Fax (813) 658-1166




Cc: Clerk, U.S. Bankruptcy Court/Court Registry
